Citation Nr: 1614054	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-24 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to May 1983 and from March 1984 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing before the undersigned in May 2009.  A transcript is of record. 

In an April 2013 decision, the Board denied the assignment of a compensable rating for bilateral hearing loss, including entitlement to an extraschedular rating.  In a June 2014 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the April 2013 Board decision to the extent that it denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss, and remanded the appeal back to the Board for readjudication consistent with the Court's decision.  The Court found that the appeal of entitlement to an increased schedular disability rating for hearing loss had been abandoned.  Thus, this issue is not on appeal before the Board. 

The Board denied referral for extraschedular consideration of the Veteran's bilateral hearing loss in a December 2014 decision.  In a November 2015 Order, Court endorsed a joint motion for remand (JMR), vacated the Board's December 2014 decision, and remanded the case for further action consistent with the terms of the joint motion.  In the JMR, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its decision because it did not discuss whether the "collective impact" of the Veteran's other service-connected disabilities warranted referral for extraschedular consideration pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

The Board notes that the Veteran separately perfected an appeal concerning the issue of whether new and material evidence has been received to reopen a service connection claim for tinnitus.  In the October 2015 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board at a local RO.  A March 2016 letter reflects that the Veteran has been placed on the list of persons awaiting an in-person hearing before the Board.  Accordingly, the Board will not address this issue at this time. 


FINDINGS OF FACT

1. The Veteran's hearing loss disability is reasonably described by the schedular criteria for rating hearing loss.

2. Neither the Veteran nor the record reasonably raises the issue of whether his other service-connected disabilities impact his hearing loss so as to produce disability not adequately captured by the ordinary schedular standards.   


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration of the claim for a higher rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is generally required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim on appeal stems from an initial grant of service connection for hearing loss by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided in March 2007 before service connection was granted for bilateral hearing loss was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied.  The Board also notes that the Veteran was specifically provided with an April 2010 letter that provided notice of VA and the Veteran's responsibilities and the Veteran, through the assertions of his representative, has demonstrated actual knowledge of the evidence necessary to substantiate his claim.  Thus, overall, he has also received VCAA notice and was not prejudiced by any lack thereof. 

With regard to the Veteran's May 2009 Board hearing, the undersigned Veterans Law Judge (VLJ) did not specifically explain that referral for an extraschedular rating is warranted when the record reflects an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App 488 (2010); Leavey v. McDonald, 2014 WL 6065599 (Vet.App.); Cf. Anderson v. Shinseki, 22 Vet.App. 423, 429 (2009) (extraschedular rating consideration is a component of the determination regarding the appropriate disability rating).  However, the Board finds that any error in this regard was nonprejudicial to the Veteran.  

First, the VLJ did question the Veteran about his current treatment and symptoms, about how his hearing loss disability affected his daily life, and about how his hearing loss disability interfered with his employment.  Thus, pertinent information regarding an extraschedular rating was solicited.  Second, the Veteran made statements, and submitted lay statements from others, regarding the functional effects of his disability that reflect actual knowledge on his part of the need for such evidence.  Third, the record does not reflect any failure of the VLJ to suggest overlooked evidence.  By the time of the hearing, the record already contained a VA audiological evaluation and VA treatment records documenting the current severity of his hearing loss.  Other evidence also addressed the functional effects of the Veteran's hearing loss, including lay statements from his wife and a co-worker.  Further, the Veteran testified at the hearing regarding the functional effects of his hearing loss.  On this record, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Fourth and finally, the case was remanded in February 2010 to afford the Veteran a VA examination to assess the current severity of his hearing loss.  Thereafter, the corresponding January 2012 VA examination addressed the severity of the Veteran's hearing loss, as well as its effect on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet.App. 447, 455-56 (2007) (Secretary is required to ensure that VA medical examiners obtain evidence about the functional effects of hearing loss specifically).  Accordingly, the evidence necessary to fully and properly adjudicate the claim was obtained and there is no indication that the Veteran had any additional, material information to submit.  The purpose of § 3.103(c)(2) was fulfilled.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, and two reports of VA examinations.  Also of record and considered in connection with the appeal are the assertions of the Veteran and his representative, including the May 2009 hearing testimony.  The Board also notes that the Veteran most recently received a VA audiological evaluation in January 2012 and there is no indication in the record or assertion by the Veteran or his representative that his hearing has worsened since that examination.  Consequently, the Board finds that the examination is sufficiently contemporaneous for rating purposes.  38 C.F.R. §§ 3.326, 3.327.   

The Veteran has stated that the January 2012 VA audiological examination was inadequate because it was conducted in a sound-controlled room, and thus did not reflect adequately the impact of his hearing loss on his ability "to function under the ordinary conditions of daily life," which often might include various environmental sounds and noises.  38 C.F.R. § 4.10.  The Board finds that the adequacy of the audiometric testing was not compromised by the fact that it took place in a sound-controlled room.  VA's standard procedures for audiology examinations provide that "[a]ll threshold audiometric tests shall be performed in a sound-controlled room . . . ." Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec D, pts. 1, 17 (K.C. Dennis ed., 2004).  The Court has upheld VA's policy of conducting audiometric testing in a sound-controlled room.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that the Secretary's policy of having VA audiometry tests performed in a sound-controlled room is not a plainly erroneous interpretation § 4.85(a) and is not otherwise inconsistent with VA's medical examination regulations).  The Veteran, as a layperson in the field of medicine, does not have the expertise to state that testing in a sound-controlled room is not an accurate method of measuring disability from hearing loss for VA compensation purposes, as this is a medically complex determination that cannot be made based on lay observation alone.  See id.; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  

The Board notes that additional VA treatment records were associated with the claims folder in April 2013 and September 2013, after the issuance of the most recent supplemental statement of the case in June 2012.  However, the majority of these records are not relevant to the Veteran's hearing loss disability.  There is a June 6, 2011 audiology consultation (which was conducted prior to the most recent VA examination in January 2012).  This evaluation contains information redundant of that already of record and considered by the AOJ, namely that the Veteran wears hearing aids and has difficulty hearing speech in the presence of noise.  Therefore, remand for the issuance of an additional supplemental statement of the case is not required.  

Finally, the Court found in its June 2014 decision that the issue on appeal is limited to the issue of whether referral for extraschedular consideration is warranted.  The November 2015 JMR did not identify any deficiencies regarding VA's duties to notify and assist.  There is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual in relation to the schedular criteria.  The difficulties associated with his hearing loss are amply documented by the evidence of record, and there is no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159(d).  Accordingly, the Board will proceed with appellate review. 


II.  Factual Background

In February 2005, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss. 

A VA audiological examination was conducted in July 2005.  The Veteran stated that he had difficulty hearing with background noise and hearing his children.  He noted that he wore hearing aids.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20    
30
30
35
30 
LEFT
       25   
40
40
45
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 31 decibels in the right ear and 42 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss. 

A VA audiological examination was conducted in December 2007.  The Veteran stated that he had problems understanding speech if there was background noise. The initial audiological examination was not valid due to "poor" consistency.  A second authorized audiological examination was conducted and it revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25    
30
30
30
25 
LEFT
       20   

25
25
25 
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 28.75 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. 

A December 2007 VA audiology note indicated that the Veteran had "communication difficulty."

At the May 2009 hearing, the Veteran stated that due to his hearing loss, he wore hearing aids and that he felt embarrassed to be around people.  According to the Veteran, he worked at the U.S. Postal Service which was a noisy environment with machines running and horns blowing.  He also indicated that his hearing aids amplified the background noise, as well as conversations with people.  The Veteran reported that he could use a telephone as long as he was wearing his hearing aids. 

In May 2009, the Veteran's coworker submitted a statement that the Veteran's "hearing deficiencies have gotten progressively worse and as a result have created communications and hearing problems with others around him."  The Veteran's wife also submitted a statement in May 2008 indicating that the Veteran had to wear hearing aids and avoided family and friends.  

A VA audiological examination was conducted in January 2012.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25    
40
35
35
35 
LEFT
25   
35 
40
40
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz  was reported as 42.5 decibels in the right ear and 36.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Veteran was still employed at the Post Office.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  He noted that there were no significant effects of the Veteran's hearing loss disability on his occupation.  The examiner further stated that there were no effects from the Veteran's hearing loss disability on his usual daily activities. 


III. Analysis

As noted in the Introduction, in April 2013 the Board denied entitlement to an increased schedular disability rating for hearing loss.  The Veteran made no arguments related to the claim, and the Court deemed any appeal of those matters abandoned.  However, the Board must consider whether referral is warranted for extraschedular consideration of the claim for increase.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating for bilateral hearing loss may not completely account for each individual Veteran's circumstances, but nevertheless can still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the Veteran has described having trouble hearing when there was background noise, to include because his hearing aids tending to amplify such noise.  He has also reported difficulty hearing his children, communication difficulty, and the need to make use of hearing aids including to hear adequately while using the telephone.  He reported that he is embarrassed to wear the hearing aids, and his wife indicated that he avoids family and friends.  His co-worker also stated that the Veteran had communication problems at work and took less desirable assignments to compensate for his hearing loss.  Prior to receiving hearing aids, the Veteran also reported that he had difficulty understanding female voices in all listening situations and that sometimes he could not hear his alarm clock ring in the morning.  (See February 2005 VA audiology consultation note).  

The Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Puretone audiometry and speech recognition testing are the foundation of the schedular criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech, which is measured in part through speech recognition testing.  See id.  Accordingly, the Veteran's complaints of difficulty hearing his children, difficulty hearing when there is background noise, communication difficulty, and difficulty understanding female voices are contemplated by the rating criteria.  See 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

The rating criteria for hearing loss were again revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or specific functional impairment of hearing, their numerical evaluations  are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to puretone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

With respect to the Veteran's statement that he has to wear hearing aids, VA examinations are conducted without use of hearing aids.  38 C.F.R. § 4.85.  The use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  The scores without the use of hearing aids represent a rating made on the worst possible objective measure of performance.  The reference to hearing aids in section 4.85 also indicates that the use of hearing aids is contemplated by the rating criteria. 

The Board has considered the Veteran's statement that he has felt embarrassed around others due to wearing hearing aids.  The Board sympathizes with the Veteran and does not doubt or wish to gloss over the difficulties the Veteran experiences.  For VA compensation purposes, however, feelings such as embarrassment are not manifestations of the Veteran's hearing loss disability or part of the disability picture under VA law and thus cannot be a basis for extraschedular referral.  See 38 C.F.R. § 3.321(b); VAOPGCPREC 6-96 (August 16, 1996). 

Furthermore, the fact that the Veteran took less desirable work assignments to compensate for his hearing loss (to the extent that this resulted in a loss of earning capacity) is not a proper consideration for an extraschedular analysis, which is based on the average impairment in earning capacity.  See VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral); Thun, 22 Vet. App. at 116.  

The Board also observes that VA regulation provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  These provisions must inform an understanding of the criteria in all diagnostic codes, even when they are devoid (as they usually are) of any reference to symptoms or discussion of how a given disorder may impact functioning.  Thus, in light of sections 4.1 and 4.10, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how this impairment affects earning capacity.  Thus, the clinical data that form the basis of the ratings essentially serve as markers of disability, and it must be assumed under sections 4.1 and 4.10 of the regulations that such markers contemplate a wide range of impairment with respect to "the ability to function under the ordinary conditions of daily life" corresponding to each rating level.  The Veteran's difficulty hearing and communicating, to include in different environments, and associated challenges, is thus the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss, as indicated by the fact that they are based on testing results for both, even though the criteria do not discuss symptoms or describe functional impairment.  

In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

In the alternative, even if the first Thun element were satisfied, related factors such as marked interference with employability or frequent periods of hospitalization have not been shown.  In this regard, although the Veteran has reported difficulty hearing at work and a co-worker has asserted that the Veteran's hearing problems had created communication problems at work, there is no indication that this amounts to marked interference with employment.  Moreover, the Veteran has not reported that he lost any time from work as a result of his hearing loss, and the January 2012 VA examiner concluded that the hearing loss disability had no significant effects on the Veteran's occupation.  Thus, the second Thun element is not satisfied. 

The November 2015 JMR directed the Board to also address the applicability of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), which held that the combined effects of a Veteran's service-connected disabilities must also be considered in determining whether extraschedular referral under § 3.321(b) is warranted.  In a recent precedential decision, Court held that the effects of other service-connected disabilities on the disability at issue is only for consideration when argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  In this regard, when considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.

The Veteran has not argued, and the evidence of record does not otherwise indicate, that his service-connected posttraumatic stress disorder (PTSD) and residuals of cold injuries to the bilateral feet impact his hearing loss disability so as to produce symptoms or functional impairment not reasonably described under the schedular criteria.  The Board notes that the Veteran also has a pending petition to reopen a service connection claim for tinnitus.  Even if service connection for tinnitus were established, there is no apparent impact on the Veteran's hearing loss disability such that it results in symptoms or functional impairment not reasonably described in the rating criteria for evaluating hearing loss, which is generally assigned a rating separate from tinnitus, so as to render application of the ordinary schedular standards impractical.  

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's bilateral hearing loss disability.   Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


